          Case 2:19-cv-01667-GMN-BNW Document 119 Filed 08/07/20 Page 1 of 3




 1
                                  UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                     ***
 4
      LAS VEGAS SUN, INC.,                                Case No. 2:19-cv-01667-RFB-BNW
 5

 6                                    Plaintiff,
                                                          ORDER
 7            v.

 8     SHELDON ADELSON, et al.,

 9
                                     Defendants.
10

11            Presently before the Court is Plaintiff Las Vegas Sun, Inc.’s (“The Sun’s”) motion to

12   seal. ECF No. 38. Defendants did not file a response or otherwise oppose this motion.

13            The Sun seeks to seal Exhibits 6, 8, and 11 to The Sun’s Opposition to Defendants’

14   Motion to Dismiss Complaint and Joinder Therein (“The Sun’s Opposition”). ECF No. 39. The

15   exhibits The Sun seeks to seal contain hearing transcripts and a statement from a 2016

16   arbitration. ECF No. 109-3. The exhibits were designated confidential pursuant to the Settlement

17   Agreement. ECF No. 38 at 3. However, the Court finds that The Sun has not met the compelling

18   reasons standard required to seal the above-mentioned documents and will therefore deny The

19   Sun’s motion without prejudice. The Sun shall have until September 4 to file a new motion

20   consistent with this opinion.

21      I.         Background

22            By way of background, the allegations in this case overwhelmingly focus on whether

23   defendants violated federal antitrust laws. ECF No. 1.

24      II.        Analysis

25            The public has the right to inspect and copy judicial records and documents, but this right

26   is not absolute. Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). If

27   a party seeks to seal judicial records filed in connection with a dispositive motion, the party must

28
          Case 2:19-cv-01667-GMN-BNW Document 119 Filed 08/07/20 Page 2 of 3




 1   meet the “compelling reasons” standard. Id. at 1178-79. This standard also applies if the motion

 2   is “more than tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp.,

 3   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). The party seeking to seal judicial records bears the

 4   burden to “articulate compelling reasons supported by specific factual findings.” Kamakana, 447

 5   F.3d at 1178. Compelling reasons must outweigh public policies favoring disclosure, including

 6   “public interest in understanding the judicial process.” Id. Generally, there are compelling

 7   reasons to seal judicial documents when the documents “might have become a vehicle for

 8   improper purposes.” Id. at 1179. This includes records that “gratify private spite, promote public

 9   scandal, circulate libelous statements, or release trade secrets.” Id. But records that cause

10   “embarrassment, incrimination, or exposure to further litigation will not, without more, compel

11   the court to seal its records.” Id.

12           If a party seeks to seal judicial records filed in connection with a non-dispositive motion

13   that is not “more than tangentially related to the merits of a case[,]” the party is subject to the less

14   burdensome “good cause” standard. Ctr. for Auto Safety, 809 F.3d at 1101; Kamakana, 447 F.3d

15   at 1178-79; Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010). There is a lesser

16   need for public access to such judicial records because these documents are often “unrelated, or

17   only tangentially related, to the underlying cause of action.” Kamakana, 447 F.3d at 1179.

18           Here, The Sun seeks to seal exhibits that contain transcripts of testimony and a statement

19   from a 2016 arbitration proceeding that resulted in a settlement agreement. ECF No. 38 at 3-4.

20   The Sun argues that the exhibits should be sealed because they were designated confidential

21   pursuant to the Settlement Agreement. Id.

22           The Court finds that The Sun’s motion is subject to the compelling reasons standard. The

23   Sun’s Opposition directly addresses the merits of its antitrust claims in response to a potentially

24   dispositive motion. ECF No. 39. Therefore, The Sun’s Opposition is “more than tangentially

25   related to the merits of [this] case.” See Ctr. for Auto Safety, 809 F.3d at 1101. Accordingly, the

26   compelling reasons standard applies. Id.

27

28

                                                  Page 2 of 3
          Case 2:19-cv-01667-GMN-BNW Document 119 Filed 08/07/20 Page 3 of 3




 1             The Court finds that The Sun does not meet the compelling reasons standard. Although

 2   The Sun asserts that these documents were designated confidential pursuant to the Settlement

 3   Agreement, The Sun does not cite any authority for the proposition that this justification alone

 4   meets the compelling reasons standard articulated in Kamakana. 447 F.3d at 1178. Nor does The

 5   Sun point to facts that show how public access to the exhibits could be used as a “vehicle for

 6   improper purposes.” Kamakana, 447 F.3d at 1179. As such, the Sun has not overcome the strong

 7   presumption in favor of public access. Id. at 1178.

 8      III.      Conclusion

 9             IT IS ORDERED that Plaintiff’s motion to seal (ECF No. 38) is DENIED without

10   prejudice.

11             IT IS FURTHER ORDERED that Plaintiff shall have until September 4, 2020 to

12   articulate compelling reasons to seal the documents consistent with this opinion. The court will

13   maintain these documents under seal until then and will unseal them if no motion is filed prior to

14   that deadline or no compelling reasons are articulated in any subsequent motion.

15             DATED: August 6, 2020

16                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                 Page 3 of 3
